Citation Nr: 0844358	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  08-09 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Whether a request for a waiver of the overpayment of 
Department of Veterans Affairs (VA) improved pension benefits 
was timely.   

2.  Whether the creation of the overpayment of VA improved 
pension benefits was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION


The veteran served on active duty from February 1963 to 
September 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
from decisions of the VA Regional Office (RO) in Sioux Falls, 
South Dakota.

The Board notes that in a July 2008 decision, the request for 
waiver of the overpayment was granted, but information of 
record indicates that this decision was ultimately not 
implemented and, thus, there has been no award in that 
regard.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. 
§ 7107(a)(2).

The issue of whether the creation of the overpayment of 
improved pension benefits was proper is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In a May 1992 rating decision, the RO granted entitlement 
to pension benefits as the veteran was determined to be 
totally (100 percent) impaired due to traumatic brain injury 
(TBI) with cognitive impairment.  

2.  In a June 1992 letter, the RO advised the veteran that 
information had been received showing that he might need help 
in handling his VA benefits and that VA proposed to rate the 
veteran as incompetent.  

3.  In June 1992, the veteran requested that his aunt, A.F., 
be named as his payee/guardian.

4.  In an August 1992 rating decision, the veteran was 
determined by VA to be incompetent effective February 1992, 
for payment of his improved pension benefits.  

5.  In September 1992, the RO named A.F. as the veteran's 
custodian, and sent her a notification letter regarding the 
rate of the veteran's pension benefits for the veteran and 
his daughter; she was provided a VA Form 21-8768 which told 
her to notify VA immediately of any changes in income.

6.  In October 1993, a VA field investigation was conducted 
which showed that the custodian was adequately handling the 
veteran's funds; the custodian notified VA at that time that 
both the veteran and his daughter had been awarded benefits 
from the Social Security Administration (SSA) and that the 
veteran's daughter was residing with a relative.  

7.  In an October 1993 letter, the veteran's custodian was 
notified that VA proposed to reduce the veteran's benefits 
effective April 1992 based on the report of receipt of SSA 
income, from March 1992.  

8.  In February 1994, the custodian was informed that the 
retroactive adjustment in income from April 1, 1992, had been 
undertaken; also, in February 1994, the custodian was 
notified that the amount of the overpayment was $22,514.  

9.  In January 2007, the veteran essentially requested a 
waiver of the overpayment.  

10.  In June 2007, the RO reduced the remaining balance of 
the veteran's overpayment to $8,732, based on a finding that 
the veteran did not receive payment of SSA benefits until 
July 1, 1993.  

11.  The veteran's request for a waiver of the overpayment 
was made well after the 180 day period of the February 1994 
notice of the overpayment.  




CONCLUSIONS OF LAW

1.  VA properly appointed a custodian for the veteran due to 
his incompetency rating status and the custodian acted 
properly on his behalf.  38 U.S.C.A. § 5502 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.850 (2008).

2.  The veteran's request for waiver of the overpayment of VA 
improved pension benefits was not timely filed by the 
custodian or the veteran, and a waiver may not be granted.  
38 U.S.C.A. § 5302(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 1.964(e) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005). To 
implement the provisions of the law, the VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

However, the notice and duty-to-assist provisions of the VCAA 
do not apply in waiver of overpayment cases.  Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).


Preliminary Matters

The Board notes that the matter of the proper creation of the 
debt precedes the matter of a waiver of that debt.  However, 
the issue before the Board regarding the waiver is limited to 
whether there was a timely filing, which, as indicated below, 
there was not.  Thus, the matter of the merits of whether a 
waiver would be warranted is not before the Board.  Thus, the 
creation issue will remain the only matter being considered 
on the merits and is addressed in the Remand portion.  


Timely Waiver Request and Proper Custodian Action Matters

In a May 1992 rating decision, the RO granted entitlement to 
pension benefits as the veteran's was totally (100 percent) 
impaired due to TBI with cognitive impairment.  

In a June 1992 letter, the RO advised the veteran that 
information had been received showing that he might need help 
in handling his VA benefits and that VA proposed to rate the 
veteran as incompetent.  

The veteran was thereafter issued a letter advising him of 
the rate of his award of pension effective March 1, 1992, 
based on benefits for him and for his child (one dependent).  
He was provided a VA Form 21-8768 which told him to notify VA 
immediately of any changes in income.  

In June 1992, the veteran requested that his aunt, A.F., be 
named as his payee/guardian since she had been taking care of 
all of his business needs since the automobile accident which 
caused the TBI.

In an August 1992 rating decision, the veteran was determined 
by VA to be incompetent effective February 1992, for payment 
of his improved pension benefits; in a September 1992 letter, 
the veteran was notified of the August 1992 rating decision.  

In September 1992, the RO named A.F. as the veteran's 
custodian, and sent her a notification letter regarding the 
rate of the veteran's pension benefits for the veteran and 
his daughter.  She was provided a VA Form 21-8768 which told 
her to notify VA immediately of any changes in income

In October 1993, a VA field investigation was conducted.  At 
that time, it was noted that both the veteran and his 
daughter had been awarded benefits from SSA and that the 
veteran's daughter was residing with a relative.  The veteran 
was expected to enter a care facility soon.  A review of the 
payment arrangement was conducted.  It was noted that the 
veteran's custodian had managed his finances totally when he 
was in the hospital and totally incapacitated.  Currently, 
she kept control of his checkbook, advised the veteran of 
expenditures, and made sure his recurring expenses were met.  
The custodian specifically told the VA field examiner that 
the veteran and his daughter had begun to receive SSA 
benefits.  The VA field examiner called SSA to confirm this 
information and to verify that A.F. was the custodian for the 
veteran as to those benefits, also.  It was also noted that 
the veteran was also handling his finances, with assistance 
from the custodian.  Thus, the field examiner determined that 
a diary would be established to further evaluate the 
veteran's ability to handle funds with the goal of 
establishing supervised direct pay or restoration of 
competency.  

In an October 1993 letter, the veteran's custodian was 
notified that VA proposed to reduce the veteran's benefits 
effective April 1992 based on the report of SSA income, from 
March 1992 (years later it was discovered that the veteran 
and his daughter had been in receipt of payment only from 
July 1993).  

The veteran responded in October 1993 that VA should adjust 
his payments to minimize any overpayment.  

In February 1994, the custodian was informed that the 
retroactive adjustment in income from April 1, 1992, had been 
undertaken.  In February 1994, the custodian was notified 
that the amount of the overpayment was $22,514.  

In April 1994, VA notified the "estate" of the veteran that 
VA had been informed of the veteran's death.  The veteran's 
custodian replied that the veteran was still alive, rather, 
it was his father that had died.  

The next correspondence from the veteran or his custodian was 
dated in 1997 and was in regard to a claim for VA housebound 
benefits.  

In December 1997, congressional correspondence was received 
by VA in which it was requested that information be furnished 
regarding a purported overpayment.  At this point, neither 
the veteran nor his custodian requested a waiver of the 
overpayment of VA pension benefits.  VA responded that a 
portion of the overpayment had been recouped, but a balance 
remained.  

In May 2002, the veteran submitted correspondence inquiring 
about his VA benefits.  In October 2006, the veteran 
requested information regarding his overpayment.  

In January 2007, the RO notified the veteran of the status of 
his overpayment and indicated that he still had an 
outstanding balance of $21,962.  Thereafter, the veteran 
replied that he was incompetent when this overpayment was 
incurred.  To the extent that the overpayment was created due 
to SSA payments made to his daughter, he indicated that he 
did not have responsibility for his daughter, he did not have 
custody, and she did not live with him.  The veteran asserted 
that VA did not properly supervise his custodian, that he 
should not be held responsible for VA having the correct 
financial information, and that he should be permitted to 
request a waiver at this time.  

In June 2007, the RO reduced the remaining balance of the 
veteran's overpayment to $8,732, based on a finding that the 
veteran did not receive payment of SSA benefits until July 1, 
1993 and his pension benefits were terminated as of 
July 1, 1993.  

The RO determined that the veteran did not request an 
overpayment within the requisite time period, that the 
veteran was accountable for the debt even though he was 
incompetent and had a custodian, and that the creation of the 
debt was proper.  The veteran appealed these matters.  

In this case, the veteran had a custodian, the one of his 
choice, who handled his other finances including SSA 
benefits.  

VA benefits may be paid to a duly recognized fiduciary on 
behalf of a person who is mentally incompetent.  38 U.S.C.A. 
§ 5502; 38 C.F.R. § 3.850.  Under the provisions of 38 C.F.R. 
Part 13, the VA has the authority to conduct field 
examinations and otherwise supervise the fiduciary.  See 38 
C.F.R. § 13.2, 13.100, 13.104.  In any case where a fiduciary 
fails to render a satisfactory account, or has failed to use 
VA funds for the benefit of the beneficiary, the case will be 
referred to the Regional Counsel.  In such cases, all VA 
benefits may be suspended.  38 C.F.R. § 13.100.

There is no evidence that the veteran's custodian was 
improperly appointed.  The custodian, a family member, was 
the one of his choice, who handled his other finances 
including SSA benefits, and who had totally managed his 
affairs while he was incapacitated.  A field examination was 
conducted, but there was no evidence that A.F. failed to use 
VA funds for the benefit of the veteran or in any other way 
failed in her duties as the custodian.  The report showed the 
opposite.  It showed that the veteran was moving forward in 
being able to handle his own affairs, but that A.F. was still 
supervising.  Since the custodian's historical record showed 
that she was properly acting in that capacity, the veteran is 
accountable for the overpayment as it was paid to her and 
used for his benefit.  That being noted, as addressed below, 
the record as it stands, does not appear to reflect that VA 
terminated the veteran's pension benefits after the field 
examination was conducted.  As noted, the custodian duly told 
the field examiner of the veteran's and his daughter's SSA 
benefits at that time and SSA was contacted for verification.  
Rather, the record reflects that VA did not act on this 
information for approximately 6 months.  Therefore, the 
question of VA error has been raised.  

However, even if that is the case, since the custodian was 
acting properly on behalf of the veteran, and the veteran is 
ultimately accountable for the action or inaction of the 
custodian, it was incumbent on the custodian to request a 
timely waiver of the overpayment.  She did not do so.  

Under the applicable regulations, a request for waiver of a 
debt, other than for loan guaranty, shall only be considered 
if made within 180 days following the date of a notice of the 
indebtedness to the debtor.  The 180 day period may be 
extended if the individual requesting waiver demonstrates to 
the Chairperson of the Committee that, as a result of an 
error by either VA or the postal authorities, or due to other 
circumstances beyond the debtor's control, there was a delay 
in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for 
mailing, including forwarding.  If the requester does 
substantiate that there was such a delay in the receipt of 
the notice of indebtedness, the Chairperson shall direct that 
the 180-day period be computed from the date of the 
requester's actual receipt of the notice of indebtedness.  38 
C.F.R. § 1.963(b); see also 38 U.S.C.A. § 5302(a).

The record does not reflect that there was error in the 
delivery of the VA notice of the overpayment or delay in that 
delivery.  The veteran's request for waiver of the 
overpayment was received in 2007, more than a decade late.  
Review of the claims file shows no documents which could be 
construed as a request for waiver within the applicable 
timely period for such a request.

Ultimately, the evidence of record shows that the veteran's 
request for waiver of overpayment was not received in a 
timely manner as it was received well over a decade after the 
February 1994 letter notifying the veteran's custodian of the 
overpayment and informing her of her right to request a 
waiver.  The regulations cited above note that such a request 
must be made within 180 days of the date of that notice.  

Thus, the veteran's request for waiver of overpayment is not 
timely, and as a matter of law, must be denied.


ORDER

The request for a waiver of the overpayment of improved 
pension benefits was not timely made by the veteran or his 
properly appointed custodian, and the appeal as to this issue 
is denied.  


REMAND

The veteran has disputed the creation of the debt in this 
case.  As noted above, VA was aware that the veteran was 
receiving SSA benefits in October 1993, when a VA field 
examiner was notified by the veteran's custodian and then 
verified this information with SSA.  

In order for the Board to determine that the overpayment was 
not properly created, it must be established that the veteran 
was legally entitled to the benefits in question or, if there 
was no legal entitlement, then it must be shown that VA was 
solely responsible for the veteran being erroneously paid 
benefits.  Sole administrative error connotes that the 
veteran neither had knowledge of nor should have been aware 
of the erroneous award.  Further, neither the veteran's 
actions nor his failure to act must have contributed to 
payment pursuant to the erroneous award. 38 U.S.C.A. § 
5112(b) (9),(10); 38 C.F.R. § 3.500(b)(2); Jordan v. Brown, 
10 Vet. App. 171 (1997).

The United States Court of Appeals for Veterans Claims 
(Court) noted that, "[s]tated another way, when an 
overpayment has been made by reason of an erroneous award 
based solely on administrative error, the reduction of that 
award cannot be made retroactive to form an overpayment debt 
owed to VA from the recipient of the erroneous award."  
Erickson v. West, 13 Vet. App. 495, 499 (2000).

An overpayment is created when VA determines that a 
beneficiary or payee has received monetary benefits in excess 
of the amount to which he or she was entitled.  38 C.F.R. § 
1.962 (2008).

As noted above, the veteran and his daughter were paid SSA 
benefits effective July 1993.  As of October 1993, VA was 
aware of this award.  VA did not adjust those benefits for 
approximately 6 months.  The adjustment was not made as of 
October 1993, but as of April 1994.  

The Board finds that a paid and due audit should be prepared.  
The exact amount of the overpayment and the date of the 
overpayment period should clearly be shown.  As it stands, RO 
has made one adjustment to the overpayment, but it is unclear 
what the official original amount of the overpayment totals.  
Further, the RO should consider the date on which the 
adjustment should have been made, taking into consideration 
sole VA error in that regard.  As noted in the field 
examination, VA was undertaking efforts to have the veteran 
manage his own funds at that time, with supervision from his 
custodian.  The veteran had been living alone and his 
daughter did not reside with him as a dependent.  He first 
was paid SSA benefits in July 1993.  His custodian notified 
VA of the SSA benefits in October 1993.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  Prepare a paid and due audit of the 
debt at issue, clearly setting forth the 
amount of the overpayment and the period 
of the overpayment.  Consideration should 
be given to sole VA error in the creation 
of the overpayment, particularly from 
October 1993 onward.  These matters 
should be addressed: the veteran had been 
living alone and his daughter did not 
reside with him as a dependent; he first 
was paid SSA benefits in July 1993; his 
custodian notified VA of the SSA benefits 
in October 1993.  

2.  Review whether the creation of the 
debt at issue was proper to include the 
issue of sole VA error.  If upon 
completion of the requested action, any 
issue on appeal remains denied, the 
veteran should be provided with a 
supplemental statement of the case as to 
any issue remaining on appeal.  
Thereafter, the veteran should be 
afforded a reasonable period of time 
within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


